The suit was for failure of the telegraph company to deliver to plaintiff a message, to wit: “Birmingham, Ala., March 11, 1889. To John C. Hines, 515 Broad street, Rome, Ga. Have work; come at once. J. B. Dabney.” Plaintiff alleged, that because of said nondelivery he did not go to Birmingham, and thereby failed to obtain employment which, under previous contract with Dabney (setting it forth), he would have obtained had he received the notice contained in the message and gone to Birmingham in response thereto. He obtained a verdict, and defendant’s motion for a new trial was overruled. The only ground of the motioxx material to this report is, that the court allowed plaintiff to testify to the contents of the message set out in the declaration, over objection that it did not appear that the ox’iginal message filed in the Birmingham office was lost or mislaid, and that said origixial was the best evidence of its owxi contents. It appeared from plaintiff’s evidence, that the message set out in the declaration was delivered to him, but xxot until twelve days after its date, axxd not uxxtil he had gone to the telegraph office and inquired if there was a message for him; and that he delivered this dispatch to his counsel, and it was afterwards lost, and though diligently searched for, could not be found. He testified that the copy set out in the declaration was correct.